 

FOURTH SUPPLEMENTAL Agreement

 

 

THIS SUPPLEMENTAL AGREEMENT (this “Agreement”) is entered into between LC
Capital Master Fund Ltd., A Cayman Islands corporation (“Lender”) and Vuzix
Corporation, a Delaware corporation (“Borrower”), on and as of March 23, 2012.

 

RECITALS

 

A. Borrower and Lender entered into a Loan and Security Agreement dated as of
December 23, 2010 (the “Loan Agreement”).

 

B. Pursuant to Section 2.1(c) of the Loan Agreement a principal payment in the
amount of One Hundred and Forty-one Thousand Six Hundred and Sixty-six Dollars
($141,666) is due and payable by Borrower on March 23, 2012. The parties agree
that such amount will be added to the principal balance of the Loan made by
Lender pursuant to the Loan Agreement, payable upon the maturity date of the
Loan.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

1.   Terms that are capitalized herein, defined in the Loan Agreement and not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

2.   Principal Due.  Subject to the conditions set forth in this Supplement, the
principal payable by Borrower on the Loan in accordance with Section 2.3 of the
Loan Agreement on March 23, 2012 in the amount of One Hundred and Forty-one
Thousand Six Hundred and Sixty-Six Dollars ($141,666), is added to the principal
amount of the Loan, to be repaid on the maturity date of the Loan, with interest
thereon payable in accordance with the terms of the Loan Agreement.

 

3. Effect on the Loan Agreement and Other Documents. This Supplement does not
constitute, and shall not be deemed to constitute, a waiver of any of any
default under the Loan Agreement or a waiver of any of Lender’s remedies under
the Loan Agreement or any other agreement between Lender and Borrower (together,
the “Credit Documents”). Except to the extent expressly provided herein, the
Credit Documents shall remain in effect in accordance with their original terms.

 

4. Representations and Warranties. Except to the extent expressly provided
herein, Borrower hereby represents and warrants that the representations and
warranties of Borrower contained in the Loan Agreement are true on and as of the
date hereof, except such representations warranties that relate to an earlier
date, which representations and warranties were true as of such date.

 

 

 



5. Headings. The various headings of this Supplement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Supplement or any provisions hereof.

 

6. Execution in Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

 

7. Successors and Assigns. This Supplement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

8. Governing law. This Supplement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
conflicts of laws principles.

 

[Signature Page Follows]


[Signature Page Follows]

 

 



 

 

 



[Signature Page to Second Supplemental Agreement between Vuzix Corporation and
LC Capital Master Fund Ltd.]



 

 

 

The Supplement is executed as of the date set out in the preamble to this
Supplement.

 

 

Borrower:

 

Vuzix Corporation

 

 

By: /s/ Paul J. Travers                                      

Name: Paul J. Travers

Title: President

 

 

Lender:

 

LC Capital Master Fund Ltd.

 

 

By: /s/ Richard F. Conway                                  

Name: Richard F. Conway

Title: Director

 



 

 